Citation Nr: 1224341	
Decision Date: 07/13/12    Archive Date: 07/18/12

DOCKET NO.  10-19 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a left hand disability (previously claimed as left wrist carpal tunnel syndrome (CTS)).  

2.  Entitlement to service connection for a left hand disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. B. Armstrong, Associate Counsel


INTRODUCTION

The Veteran had active duty from August 1953 to July 1956. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO) that declined to reopen the Veteran's claim of service connection for a left hand disability.  A notice of disagreement (NOD) was received in May 2009, a statement of the case (SOC) was issued in March 2010, and a substantive appeal was received in April 2010.  In April 2012, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the claims file.  

Although the RO reopened the Veteran's claim as explained in the March 2010 SOC, the question of whether new and material evidence has been received to reopen the claim must be addressed in the first instance by the Board because that issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it under a merits analysis.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a prior Board denial).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The matter of service connection for a left hand disability under a merits analysis is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.



FINDINGS OF FACT

1.  An August 2002 Board decision denied service connection for a left hand disability based essentially on a finding that such disability was unrelated to the Veteran's active service. 

2.  Certain evidence received since the August 2002 Board decision is new and relates to an unestablished fact necessary to substantiate the claim of service connection for left hand disability.


CONCLUSION OF LAW

New and material evidence has been received and the claim of service connection for a left hand disability is reopened.  38 U.S.C.A. §§ 5108, 7104, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  However, as the claim is being reopened, there is no need to address VCAA compliance at this time.  It is anticipated that any VCAA deficiencies will be remedied as a result of the actions directed in the remand section of this decision.   

B. Legal Criteria, Factual Background, and Analysis

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a).

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510 (1992).

The United States Court of Appeals for Veterans Claims (Court) has held that the requirement of new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold.  Specifically, the Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 
110 (2010).  

The Board has reviewed all evidence in the claims file, and in the Veteran's "Virtual VA" electronic claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Board will summarize the relevant evidence as appropriate and the Board's analysis will focus on what the evidence shows, or fails to show, as to the claim.

The Veteran was previously denied service connection for a left hand disability, and he perfected an appeal of that denial; ultimately a January 2002 Board decision denied his appeal based essentially on a finding that the disability shown was unrelated to his active service.  The Veteran did not appeal the Board decision to the Court.  The Board decision is therefore final.  38 U.S.C.A. § 7104.  

The evidence received since the August 2002 Board decision includes a lay statement from the Veteran noting that his left wrist began hurting in service after he was injured while repairing a vehicle, he had surgery on his wrist in 1955, and that to this date his wrist still hurt and he wore a brace.  His neighbor and sister submitted statements to the effect that they had knowledge that the Veteran underwent surgery to remove a cyst from his left wrist during service.    

This evidence is new (as it was not previously of record) and (assuming it to be credible as is required for purposes of reopening) it is material as it tends suggest that the Veteran's left hand disability may be related to his service.  It pertains to an unestablished fact necessary to substantiate the claim of service connection for a left hand disability.  Accordingly, the claim is reopened.  


ORDER

New and material evidence has been received to reopen the Veteran's claim of service connection for left hand disability.  The appeal is granted to this extent, subject to following remand section of this decision. 


REMAND

Prior to undertaking a merits analysis of the Veteran's claim, the Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran in the development of facts pertinent to his claim.  See 38 C.F.R. § 3.159 (2011).   

The Veteran's service treatment records (STRs) were certified to be unavailable and possibly destroyed in a July 1973 file at the National Personnel Records Center (NPRC); therefore, VA has a heightened duty to assist the Veteran in developing his claim.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  

The Veteran alleges that he injured his left hand/wrist in service when a track vehicle hood fell on his hand.  He has also reported that in 1954 or 1955 he had surgery to remove a ganglion cyst of the left wrist.  In essence he asserts that he has had left wrist pain since that time and that he later developed carpal tunnel syndrome as a result of the injury.  His STRs were certified to be unavailable and the RO's efforts at alternate source development to corroborate the in-service injury and surgery were unsuccessful.  As the Veteran has reported (and supporting lay statements indicate) that he injured his left wrist in surgery necessitating surgery, the post-service evidence shows left wrist/hand disability (including left wrist CTS), and particularly in light of VA's heightened duty to assist in this matter, the "low threshold" standard as to when an examination to secure a nexus opinion is required is met, and development for such an examination is not necessary.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The case is REMANDED for the following:

1. The RO should arrange for an appropriate VA examination to determine the nature and etiology of any current left hand/wrist disability (to include left wrist CTS).  The examiner must review the Veteran's claims file in conjunction with the examination.  Following examination of the Veteran, and review of his pertinent medical history the examiner should provide an opinion that responds to the following: 

a. Please identify (by medical diagnosis) any current left hand/wrist disabilities (to include left wrist carpal tunnel syndrome).

b. As to each diagnosed disability, please indicate whether it is at least as likely as not (a 50% or greater probability) that such is causally related to the Veteran's active service (to specifically include as due to injury/cyst removal surgery therein)? 

For the purpose of the opinion, the examiner should accept the Veteran's account that he injured his left wrist in service when a heavy metal hood fell on his hand and that he underwent a cyst removal surgery in 1954/1955. 

The examiner is asked to explain the reasoning for all opinions.

2. The RO should then review the expanded record and re-adjudicate the claim under a merits analysis.  If it remains denied, the RO should issue an appropriate SSOC and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


